UNSECURED PROMISSORY NOTE







PRINCIPAL AMOUNT:

$61,721.74




NOTE DATE:

July 1, 2014




EXECUTION DATE:

July 1, 2014




INTEREST RATE:

8.00% SIMPLE INTEREST




BORROWER:

Cloud Data Corporation




LENDER:

Direct Capital Group Inc.




PAYMENT:

$61,721.74DUE ON DEMAND IN WHOLE OR IN INCREMENTS




1.Principal Repayment. For value received, Cloud Data Corporation, a Nevada
corporation (the “Borrower”) hereby unconditionally promises to pay to the order
of Direct Capital Group Inc. (the “Lender”), the principal amount of seventy one
thousand two hundred thirty sevendollars and seven cents ($61,721.74), with
simple interest accruing at an annual rate of 8.00% thereon. The principal
amount is due and payable on demand upon 3 days written electronic notice by
Lender (the “Due Date”).




2.Payment Terms. Borrower shall pay the principal and any accrued interest in
full on or before Due Date.




3.Default. Borrower will be in default if any of the following occur:




(a)Borrower fails to make the Principal Repayment when due;




(b)Borrower breaks any promise Borrower has made to Lender in this Note or
Borrower fails to perform promptly at the time and strictly in the manner
provided in this Note;




(c)Any representation or statement made or furnished to Lender by Borrower or on
Borrower's behalf in connection with this Note is false or misleading in any
material respect; or,




(d)A receiver is appointed for any part of Borrower's property, Borrower makes
an assignment for the benefit of creditors, or any proceeding is commenced
either by Borrower or against Borrower under any Bankruptcy or insolvency laws
seeking the liquidation or reorganization of Borrower and such proceeding is not
dismissed within 60 days after such filing.




4.Borrower’s Right to Prepay. Borrower may pay without penalty, all or a portion
of the amount owed earlier than it is due. Any prepayment shall be first applied
against any accrued and unpaid interest and then to reduce the amount of
principal due under this Note.




5.Waiver of Demand, Presentment, etc. The Borrower hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.




6.Payment. Except as otherwise provided for herein, all payments with respect to
this Note shall be made in lawful currency of the United States of America by
check or wire transfer of immediately available funds, at the option of the
Lender, at the principal office of the Lender or such other place or places or
designated accounts as may be reasonably specified by the Lender of this Note in
a written notice to the Borrower at least one (1) business day prior to payment.








7.Assignment. The rights and obligations of the Borrower and the Lender of this
Note shall be binding upon, and inure to the benefit of, the permitted
successors, assigns, heirs, administrators and transferees of the parties
hereto.




8.Waiver and Amendment. Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Borrower and the Lender




9.Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or delivered by facsimile transmission, to the Borrower at the address or
facsimile number set forth herein or to the Lender at its address or facsimile
number set forth in the records of the Borrower. Any party hereto may by notice
so given change its address for future notice hereunder. Notice shall
conclusively be deemed to have been given when personally delivered or when
deposited in the mail in the manner set forth above and shall be deemed to have
been received when delivered or, if notice is given by facsimile transmission,
when delivered with confirmation of receipt.




10.Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.




11.Headings. Section headings in this Note are for convenience only, and shall
not be used in the construction of this Note.




IN WITNESS WHEREOF, the Borrower has caused this Note to be issued as of the
date first above written.




Cloud Data Corporation










By: /s/ _______Shone Anstey_________

Name: Shone Anstey

Title: President





















